Exhibit 10.2
 
CONFIDENTIAL TREATMENT


** Confidential treatment requested on certain portions of this agreement.  An
unredacted version of this agreement has been filed separately with the
Securities and Exchange Commission.
 
 
AMENDMENT
TO
TOLL MANUFACTURING AGREEMENT
 


This Amendment  (this “Amendment”) to the Toll Manufacturing Agreement,
effective as of  April 1st, 2009 (hereinafter referred to as the “Amendment
Effective Date”), is made by and between KCI Manufacturing (hereinafter referred
to as “KCI”) and Avail Medical Products, Inc.(hereinafter referred to as
“Avail”).  Avail and KCI are referred to herein collectively as the “Parties”
and individually as “Party”.

RECITALS


WHEREAS, KCI and Avail are party to that certain Toll Manufacturing Agreement by
and between KCI and Avail entered into as of December 14, 2007 and as amended
thereafter (hereinafter referred to as the “Toll Agreement”); and


WHEREAS, the Parties wish to amend the Toll Agreement as set forth herein.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties do agree as follows:


1.  
The Parties agree that the scheduled KCI order commitment levels for the 2009
calendar year procurement services and processing services under the Toll
Agreement shall be as set forth in Appendix A, attached to this Amendment and
incorporated herein by reference.
 

2.  
The Parties agree that the pricing for each KCI order shall be made pursuant to
the discounts as indicated on the aforementioned Appendix A to the pricing which
is currently in place as of the Amendment Effective Date, and which is attached
hereto as Appendix B and incorporated by reference herein.  Such pricing and the
discounts provided for under this Paragraph 2 shall remain in effect for the
remainder of the 2009 calendar year.
 

3.  
KCI shall have the right to appoint a quality assurance representative located
on site at Avail’s Tijuana, Mexico facility, upon reasonable notice, to
accomplish pre-communicated tasks. The Parties recognize and agree that the time
requirements for the visits may vary but they are expected to average
approximately 30% (thirty per cent) of the workweek for the duration of the Toll
Agreement.  Avail agrees to make available reasonable access available to KCI’s
representative for the expected time requirements to perform such quality
assurance functions as may be agreed by the Parties
 

4.  
Avail covenants and agrees that the procurement and processing services provided
by Avail under the Toll Agreement from and after the Amendment Effective Date
shall be conducted in accordance with the agreed S&OP Plan between the Parties,
which said plan may be amended as Parties deem fit from time to time.



5.  
KCI agrees that it will give Avail due consideration for participation in future
development projects as it relates to development and production.
 

Except as expressly amended by this Amendment, the Toll Agreement shall remain
in full force and effect.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




IN WITNESS WHEREOF, The parties have duly executed this Amendment effective as
of the Amendment Effective Date set forth herein.
 





 

 KCI MANUFACTURING    AVAIL MEDICAL PRODUCTS, INC.          
By:
/s/ John Elwood
 
By:
/s/ Daniel C. Croteau
Name:
John Elwood
 
Name:
Daniel C. Croteau
Title:
Director
 
Title:
President


 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT


** Confidential treatment requested on certain portions of this agreement.  An
unredacted version of this agreement has been filed separately with the
Securities and Exchange Commission.
 

 
APPENDIX A


2009 Production Schedule
Minimum Volume Commitment * ($)
Discount from Appendix B
[***]
[***]
[***]









* Each order by KCI shall be made by purchase order pursuant to the terms of the
Toll Agreement.


 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT


** Confidential treatment requested on certain portions of this agreement.  An
unredacted version of this agreement has been filed separately with the
Securities and Exchange Commission.
 

 


APPENDIX B


PROCESSING AND PROCUREMENT SERVICES PRICING


KCI Part
Avail Part
Description
2009 RM Sell Price
2009 Tolling Fee
2009 Total Price





[***]






KCI P/N
Description
Avail P/N
2009 Sell Price
KCI P/N
         





[***]








2009 Mold Pricing
   
KCI P/N
Avail P/N
2009 Sell Price
Where used













[***]